DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 

Claims 21 and 22 are new claims. 
Claim 1-22 are pending. 
This application is a continuation of the abandoned application 14780531.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 



Response to Arguments
35 USC 101
Applicant's arguments filed 2/7/2022 with respect 35 USC 101 have been fully considered but they are not persuasive. The rejections are maintained. 

	Applicant argues on page 12

For example, the Office Action provides no explanation or rationale as to how the elements of claim 1 can be performed mentally or using pencil and paper. 

Examiner respectfully disagrees. 

The Examiner clearly stated in the office action the reason the claimed invention falls in the abstract idea grouping of mental process. The Examiner stated 
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a processor and memory, the claim language encompasses a user extracting shopping information from receipts, anonymizing that data, and outputting that data into crowd sourced shopping information to generate shopping recommendations for users. Determining items consumers buy from receipts and determining shopping recommendations for the consumers can be done without the use of a computer. Gauging customer buying behaviors and determining recommendations was done before the computer/technological age. 


Applicant further argues on page 12 

As mentioned previously, the Office Action does not explain how any of the claim elements can be practically performed in the human mind or using pencil and paper. In particular, the human mind is not equipped to extract information from a plurality of electronic receipts, anonymize the data by removing objective and subjective information, update a crowd source information on a server, identify descriptions of individual items based on the anonymized data, determine a geographic preference data by using one or more physical sensors, display a resulting one or more recommendations that includes current inventory and price on a display of the user, and all with data from multiple retailers at different locations as recited by the present claims.

Examiner respectfully disagrees. 

Extracting information, anonymizing data, updating information, identifying/determining, and displaying are all data manipulation steps. These clearly fall in the abstract idea grouping of a mental process (observation, evaluation, judgment, opinion). Determining items consumers buy from receipts and determining shopping recommendations for the consumers can be done without the use of a computer. Gauging customer buying behaviors and determining recommendations was done before the computer/technological age. 

Applicant argues on page 13 

In particular, the elements and limitations directed to the specific purpose noted above - at least in elements a-h above - are concretely and expressly recited in the body of the claims, also as noted above. Thus, each of independent claims 1, 11, 18 includes a combination of elements that amounts to "significantly more" than that which is required for patentable subject matter in Alice, in Mayo, or by the two-part analysis.

Examiner respectfully disagrees. 

The Applicant has made a conclusory statement that the claimed invention amounts to significantly more without providing rationale. The Applicant merely recites the claim language. The claimed invention merely uses a computer as a tool to implement the abstract idea. For example the additional elements of  processor, sensor memory, and mobile device (i.e. a computer environment)  are invoked as tools to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). 



Applicant argues on page 13-14

 In fact, each of the independent claims: (1) improves another technology or technical field… (2) improves the functioning of a particular device

Examiner respectfully disagrees. 

The claimed invention does not provide a technical improvement. The claimed invention merely provides an improvement to a business process (i.e. the improvement is in the abstract idea). The Applicant’s Specifications in para 0002-0006 talk about the problem of gauging customer preference, shopping/behaviors, and accessing purchase history. This is a problem faced by a business such as retailers. Just because the claimed invention improves a business problem, does not mean it provides a technical improvement. A technical improvement to a technical problem is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.


Applicant argues on page 14

Additionally, the Office appears to be taking Official Notice that the claims do not amount to significantly more than an abstract idea. Official Notice may be taken only when "the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known."

Examiner respectfully disagrees. 



USC 103
Applicant’s arguments, filed 2/7/2022, with respect to35 USC 103 has been fully considered and are persuasive.  The Examiner withdraws 35 USC 103 rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.

Regarding step 2A-1, Claims 1-22 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 11 and 18 recite the limitations of extracting shopping information …anonymizing the shopping information of the consumers…outputting the anonymized shopping information…identifying descriptions…creating a plurality of clusters…identifying…preference data of the user; determining items of interest of the user; … identifying one or more recommendations for shopping for the user; and presenting the one or more recommendations

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a processor, mobile device, sensor, and memory, the claim language encompasses a user extracting shopping information from receipts, anonymizing that data, and outputting that data into crowd sourced shopping information to generate shopping recommendations for users. Determining items consumers buy from receipts and determining shopping recommendations for the consumers can be done without the use of a computer. Gauging customer buying behaviors and determining recommendations was done before the computer/technological age. In addition the steps of extracting, anonymizing, outputting, identifying, creating, determining and presenting are all mere data manipulation/organizing steps that do not need a computer to be performed on. 




The claims also deal with consumer behaviors and sales which deals with certain methods of organizing human activity ((business relations) sales activities, behaviors). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, sensor, mobile device, memory, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a 
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe what information is needed for metrics to be derived which for example include purchase location and form of payment as an example. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional element. 
Claims 1, 11, and 18 also recite sensor.
Claims 1, 11, and 18 also recite device and display

Claim 10 recites device

Claim 11 recites processor, apparatus, memory
Claim 18 non-transitory computer readable medium
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 00151.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 00151. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05.

In addition, the claims recite steps such as extracting shopping information. The Specification also recites in para 0036 FIG. 2 is a block diagram of a data collection system 208 to collect computer- readable data from one or more data sources 204, which may accessible over one or more communication networks, this clearly shows that data is received over a network. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an 

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
	The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
Boal (20140180790) Discloses a data processing system for managing electronic offers comprises: a first logic module adapted to receive a set of recommendation reference data comprising a plurality of items, the plurality of items including at least one product or service, and a plurality of offers; a second logic module adapted to determine a set of association scores for the plurality of items based on the recommendation reference data; a third logic module adapted to determine a universal score for each offer; and a fourth logic module adapted to rank the offers in a recommendation order based on the set of association scores and on the universal scores. 
Kawai (20100153107) Discloses a trend evaluation device includes trend evaluation means having at least one of relative cooccurrence probability calculation means for calculating a change of cooccurrence probability of a keyword and an associated word and relative associated word similarity calculation means for calculating a change degree of a conversation topic concerning the keyword, so as to calculate a trend score by considering one or more combinations of the relative cooccurrence probability and the relative associated word similarity obtained by these means. 

Himmel et al. (20030033272) Discloses a method, program, and system for processing electronic receipts within a computer network are provided.

Turner (20190087777) Discloses a method for electronically facilitating the facilitating the safe and anonymous transport of goods between a buyer and seller.

Stein (20160323247) Discloses systems and methods for providing anonymized transparent exchange of information are disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MUSTAFA IQBAL/Examiner, Art Unit 3683